Title: From Alexander Hamilton to Elias Boudinot, 9 February 1778
From: Hamilton, Alexander
To: Boudinot, Elias


Head Quarters [Valley Forge] feby. 9th. 1778
Dear Sir,
General Howe has just made a proposition, towards a general exchange of prisoners, or rather has acceded to our former propositions on that subject. His Excellency commands me to inform you of this and to desire your immediate attendance at Camp, which is indispensably necessary.
I am with great regard   Dr Sir   Your most Obdt serv
AH: ADC
